G. J. MORAN, P. J., specially concurring: I concur in this opinion, but I would have preferred to affirm the trial court in toto. I do not believe that section 510(c) of the new Illinois Marriage and Dissolution of Marriage Act compels an automatic pro rata deduction in a case where a trial court enters a support order for all of the children collectively. In this case the wife’s expenses did not decrease pro rata as each child became of age. If a party obligated to pay a collective sum for several children desires to have the payment diminished proportionately as each child becomes of age, he or she should be required to file a petition in the trial court asking for that relief. This gives the opposing party the opportunity to seek a new award to reflect the present circumstances. Mr. JUSTICE KARNS, dissenting: I dissent in part from the majority opinion for the same reasons expressed by me in my dissent in Doty v. Doty.